Citation Nr: 1032937	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  09-21 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an effective date earlier than November 6, 2008, 
for the grant of an initial 30 percent rating for a bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fetty, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West Supp. 2009); 38 C.F.R. 
§ 20.900(c).

The Veteran performed active service from July 1942 to December 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2006-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that in pertinent part granted service connection and a 
10 percent rating for bilateral hearing loss disability effective 
December 29, 2005, and denied service connection for a lung 
condition.  The Veteran appealed for a higher initial rating for 
hearing loss and for service connection for his lung condition.  
This appeal also arises from a December 2008-issued RO rating 
decision that granted a higher initial rating (30 percent) 
effective from November 6, 2008, for a bilateral hearing loss 
disability.  Upon receipt of the December 2008 decision, the 
Veteran withdrew the appeal for a higher initial rating and it 
appears that he has withdrawn the appeal for service connection 
for a lung condition.  Thus, the Board has no jurisdiction to 
review the 30 percent rating assigned for hearing loss or the 
issue of service connection for a lung condition. 

In January 2009, the Veteran submitted a notice of disagreement 
(hereinafter: NOD) concerning the effective date of November 6, 
2008, for the recently assigned 30 percent rating for a bilateral 
hearing loss disability.  The RO issued a statement of the case 
(hereinafter: SOC) and the Veteran timely perfected an appeal in 
June 2009.  Thus, the only issue over which the Board has 
jurisdiction is the claim for an earlier effective date.  


FINDINGS OF FACT

1.  There has been no prior final decision on a claim of 
entitlement to service connection for a hearing loss disability. 

2.  The Veteran separated from active service in December 1945; 
he submitted his claim for hearing loss disability benefits on 
December 29, 2005.  

3.  The record contains no pertinent document dated within one-
year prior to December 29, 2005, that may be used as an informal 
claim for benefits.  


CONCLUSION OF LAW

The criteria for an earlier effective date of December 29, 2005, 
for a 30 percent rating for a bilateral hearing loss disability 
are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (o) (2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his or her representative, if any, of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also 
inform the claimant of any information and evidence not of record 
that VA will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Notice was provided in a March 2006 letter to the Veteran.  
Additional notice was provided in October 2008, followed by 
issuance of an SOC in June 2009.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The claimant challenges an effective date assigned following the 
grant of service connection.  In Dingess, the Court held that 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Because the notice that was provided in October 2008 was legally 
sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
outpatient treatment records.  The claimant was afforded three VA 
audiometry evaluations.  Neither the claimant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Earlier Effective Date

The Veteran seeks an effective date earlier than November 6, 
2008, for a 30 percent initial rating for a bilateral hearing 
loss disability.  While his substantive appeal contains no 
specific argument for an earlier effective date, in a January 
2009 NOD he contended that an effective date of August 24, 2007, 
is appropriate, as that is the date the RO received his 
substantive appeal on the earlier increased rating issue.  He 
cited to no authority for using the date of receipt of a 
substantive appeal as an effective date for the grant of 
disability benefits.

The RO received, on December 29, 2005, the original service 
connection claim for a hearing disorder.  In August 2006, VA 
evaluated the Veteran's hearing and determined that he had a 
compensable service-connected hearing loss disability.  The RO 
assigned a 10 percent rating and notified the Veteran of that 
decision in September 2006.  He immediately submitted an NOD with 
the 10 percent rating.  

In his NOD, the Veteran reported that his hearing was worse than 
reflected by prior examination results.  He underwent further VA 
audiometry evaluations on July17, 2007, and November 6, 2008.  
Because the November 2008 audiometry evaluation clearly supports 
a 30 percent rating, the RO granted that rating, but made it 
effective from November 6, 2008.  The Veteran is satisfied with 
the 30 percent rating and withdrew an appeal for a higher rating.  
The only question for resolution is whether the statute or 
regulation governing the assignment of effective dates compels an 
effective date earlier than November 6, 2008, for the 30 percent 
rating.

Because this rating stems from the initial grant of service 
connection, the statute governing effective dates for a grant of 
service connection benefits must be considered.  38 U.S.C.A. § 
5110(a) (West 2002) states that unless specifically provided 
otherwise in this chapter, the effective date of an award based 
on an original claim, a claim reopened after final adjudication, 
or a claim for an increase, of compensation, dependency, or 
indemnity compensation, or pension, shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefor.

U.S.C.A. § 5110(b) (1) (West 2002) states that the effective date 
of an award of disability compensation to a Veteran , dependency, 
or indemnity compensation, or pension, shall be the day following 
the date of discharge or release if application therefor is 
received within one year from such date of discharge or release.

By virtue of the Veteran's NODs with the September 2006 and the 
December 2008 rating decisions, neither decision has become 
final.  Thus, final resolution of the original service connection 
claim is still pending and the effective date must comply with 
38 U.S.C.A. § 5110 (a), as it will be an "effective date of an 
award based on an original claim."  Applying this statute to the 
instant case, because the Veteran did not submit his claim within 
one-year of discharge from active service, the effective date for 
grant of benefits can be no earlier than the date of the receipt 
of the application for the benefit, that is, December 29, 2005.  

It must be noted that the statute begins with the phrase, 
"Unless provided elsewhere in this chapter,..."  This means that 
an effective date earlier than the date of receipt of the claim 
could be applied, if such is provided for elsewhere in 
38 U.S.C.A. § 5110.  

Under 38 U.S.C.A. § 5510 (b) (2), the effective date of an award 
of increased compensation may be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, if 
the application is received within one year of such date.  This 
subsection has no bearing on this case for two reasons: (1) this 
is not a claim for increased compensation; rather, this is an 
original compensation claim; and, (2) even if this claim is 
construed as a claim for increased compensation, there is no 
document of record dated within the one-year period prior to 
December 29, 2005, that shows increased disability.  

Under 38 U.S.C.A. § 5510 (g), an earlier effective date could be 
warranted pursuant to any Act [of Congress] or administrative 
issue [of VA], but in no event may the effective date under this 
provision be retroactive for more than one year from the date of 
application or the date of administrative determination of 
entitlement, whichever is earlier.  Because the benefit granted 
for hearing loss disability has been granted under the basic 
entitlement statute (38 U.S.C.A. § 1110 and its predecessors) 
this subsection does not benefit the Veteran.  Other effective 
date provisions contained in 38 U.S.C.A. § 5110 clearly have no 
bearing on this case.  

VA regulations set forth at 38 C.F.R. § 3.400 add little to the 
governing statute and, in any event, may not be interpreted in a 
manner inconsistent with the statute.  

Under 38 C.F.R. § 3.400; except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation, based on 
an original claim, a claim reopened after final disallowance, or 
a claim for an increase will be the date of receipt of the claim, 
or the date entitlement arose, whichever is the later.

(a) Unless specifically provided.  On the basis of facts found.

(2) Disability compensation-(i) Direct service connection 
(§ 3.4(b)).  Day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) 
(2) (i).

38 C.F.R. § 3.400(o) Increases-(1) General.  Except as provided 
in paragraph (o) (2) of the section and § 3.401(b), date of 
receipt of claim or date entitlement arose, whichever is later.

(2) Disability compensation  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of the claim.  38 C.F.R. § 3.400(o) 
(2) (2009).

This VA regulation adds the concept of "... date of receipt of 
claim, or date entitlement arose, whichever is later."  However, 
this provision has no effect on the present case for two reasons: 
(1) the date entitlement arose, that is, the date of enactment of 
the entitling statute (38 U.S.C.A. § 1110) was decades earlier 
than the date of receipt of the claim; and, (2) this regulatory 
subsection specifically contains the phrase "Except as provided 
in paragraph (o) (2)."  Thus, even if the claim is construed as 
a claim for an increase, then paragraph (o) (2) controls this 
case, which specifically requires that the date of the claim be 
used as the effective date (because no document dated within one-
year prior to December 29, 2005, shows an increase in 
disability).  

Finally, although the necessary medical evidence for a 30 percent 
rating was not obtained until the November 6, 2008-dated VA 
audiometry evaluation, because the claim had been pending since 
December 29, 2005, the Veteran is entitled to an effective date 
"no earlier than the date of receipt of application therefore."  
Under similar facts, where the initial service connection claim 
had been pending for a long time period and earlier-dated medical 
evidence did not contain the necessary diagnosis, the Court 
stressed that the date on which the necessary medical evidence is 
finally obtained is irrelevant to the assignment of an effective 
date.  In McGrath v. Gober, the Court offered: 

Thus, when an original claim for benefits is pending, 
as the Board found here, the date on which the 
evidence is submitted is irrelevant even if it was 
submitted over twenty years after the time period in 
question."  McGrath v. Gober, 14 Vet. App. 28, 35 
(2000).  

In McGrath, the Court found that a February 1972 rating decision 
was not final and remained pending for over 20 years due an 
overlooked NOD.  In 1971, VA had examined the Veteran, determined 
that he had schizophrenia, but denied his claim for service 
connection.  The Veteran obtained a diagnosis of PTSD in 1992 and 
applied for service connection for PTSD.  The Board later 
concluded that the earliest date of claim for PTSD (in 1992) was 
the date entitlement arose and assigned that date as the 
effective date.  

Applying McGrath to the instant case, even though the November 6, 
2008, VA examination report is the earliest-dated report that 
contains the necessary evidence for a 30 percent rating (and even 
though earlier-dated audiometry results do not warrant a 30 
percent rating), the date of an examination is irrelevant when 
assigning the effective date for the benefits that flow from that 
examination.  The effective date must flow from the earliest date 
of a pending claim.  Therefore, the earliest date of receipt of 
the pending claim compels an effective date of December 29, 2005, 
for assignment of an initial 30 percent rating.  

With respect to the Court's holding in Hart v. Mansfield, 21 Vet. 
App. 505, 510 (2007) (where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary) the 
Board remains mindful that the Board's jurisdiction in this case 
extends only to the correct effective date for an initial rating.  
The Board has no jurisdiction to review any disability rating 
assigned.  

After considering all the evidence of record, the Board finds 
that the evidence favors an earlier effective date of December 
29, 2005, for a 30 percent initial rating for a bilateral hearing 
loss disability.  


ORDER

An earlier effective date of December 29, 2005, for an initial 30 
percent rating for a bilateral hearing loss disability is 
granted.  



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


